Per Curiam.
On May 18, 1966, an accident occurred when an employee of defendant Courtesy Ford, Inc., while driving the plaintiff’s motor home, struck a low tree limb and damaged the roof of the vehicle. Defendant then promised to have repairs made and undertook to do so. Plaintiff contends that, contrary to its representations and obligations, defendant did not return his motor home within a reasonable time, but rather, kept it for 148 days finally returning it in such condition as required *692further repair work to be done. From a judgment in favor of plaintiff, defendant appeals.
There is ample evidence to support the trial court’s findings that:
1) the defendant took on the obligation of repairing the motor home;
2) the repairs were undertaken in a rather casual way and that the delay in repairing the vehicle was the fault of the defendant and in no way attributable to the plaintiff;
3) the repairs undertaken by defendant were not done correctly and required redoing.
It was stated that the original value of the motor home was in excess of $12,000. In view of testimony as to the worth of the vehicle, the estimated costs for further required repair, and the loss of use from June 16, 1966, to October 13, 1966, we cannot find fault with a judgment for plaintiff for $1,841, plus $11 costs and $35 attorney’s fee. Accordingly, we affirm. And pursuant to plaintiff-appellee’s prayer on appeal, we further award interest on the judgment, attorney’s fees and costs.*
Affirmed, with stipulated costs.

 As allowed under GCB 1963, 816.5